Waterman, J. —
Both plaintiff and Hull had previous matrimonial experiencé, and were so far advanced in years as that they had adult children. Perhaps it was age that caused them to overlook the true basis of marriage in contracting this second union. As plaintiff states her case she married for money. She says Hull represented himself as wealthy, and agreed, if she would marry him, to convey to her ‘ ‘ all the property that he had or would inherit”; and that she relied on this promise, or rather upon the following contract, in which such promise was crystallized into a supposedly enforceable form: “This contract, made and entered into this 8th day of March, 1900, by and between John F. Hull, party of the first part, and Mrs. S. 0. Garner, party of the second part, witnesseth: That for and in consideration of the party of the-second part, marrying the party of the first part, the said party of the first part, gives to the party of the second part all money and property of every kind and description that he now has, or that he may acquire in the future, and all property and money of every kind and description now owned by said .party of the first part is this day assigned by the party of the first part to the party of the second part. The party of the second part agrees to take care of the party of the first part as long as he may live, and provide him with a home. John F. Hull. Mrs. S. 0. Garner.” (Duly acknowledged.) The present action is, aa *65we liave said, founded upon this contract, and seeks to divest Hull of his whole estate, which, according to plaintiff’s allegation, amounts.to several thousand dollars. The case as presented is somewhat singular. The original petition sought specific performance of a contract to pay money, for no real estate or special property of any. kind is involved. Such an action will not lie, for there is an adequate remedy at law. Richmond v. Railroad Co., 33 Iowa, 422, 478; First Nat. Bank v. Day, 52 Iowa 680. The amendment charged that the defendants other than plaintiff’s husband were indebted to her, and asked “judgment as prayed in her original petition.” The action there fore, still remained one for specific performance, and the grounds were as untenable as in the first instance. No motion would have lain to transfer to the law docket, for no legal relief was asked. The demurrers were properly sustained. —Aeeirmed.